NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3997-16T3

B.L.,

        Petitioner,

v.

DIVISION OF MEDICAL ASSISTANCE
AND HEALTH SERVICES,

        Respondent-Respondent.


FUTURE CARE CONSULTANTS, LLC,

        Intervenor-Appellant.


              Submitted August 8, 2018 – Decided August 16, 2018

              Before Judges Hoffman and Currier.

              On appeal from the Division                of   Medical
              Assistance and Health Services.

              SB2 Inc., attorneys for appellant (John P.
              Pendergast, on the brief).

              Gurbir S. Grewal, Attorney General, attorney
              for respondent (Melissa H. Raksa, Assistant
              Attorney General, of counsel; Jacqueline R.
              D'Alessandro, Deputy Attorney General, on the
              brief).

PER CURIAM
      B.L. is a resident at an assisted living facility; the Office

of the Public Guardian (OPG) was appointed to serve as her plenary

guardian and submitted an application for Medicaid benefits on

B.L.'s behalf.    After respondent, New Jersey Department of Human

Services,   Division   of    Medical    Assistance   and   Health   Services

(DMAHS) denied the application, OPG appealed, and the matter was

transferred to the Office of Administrative Law (OAL).

      Appellant Future Care Consultants, LLC (FCC), the fiscal

agent for the assisted living facility, moved to intervene in the

appeal.   OPG submitted a letter opposing the motion, and advising

FCC had requested it be appointed B.L.'s Medicaid Designated

Authorized Representative.       That application was pending in the

Superior Court, Chancery Division. After the Chancery judge denied

the motion, FCC requested the OAL grant its motion to intervene.

      FCC also filed for guardianship of B.L. in the Chancery Court.

An   Administrative    Law   Judge     (ALJ)   ordered   OPG   to   file   its

opposition to the motion to intervene by March 1.          The ALJ advised

he would hear the motion on March 9, the same date as the scheduled

fair hearing.

      OPG did not file opposition but instead advised the OAL and

FCC's counsel on March 3 that it was withdrawing the request for

a fair hearing.    FCC's motion for guardianship of B.L. had been



                                       2                              A-3997-16T3
denied by the Chancery judge and after a "careful review," OPG

determined there was no basis to move forward with the hearing.

     Despite OPG's withdrawal of its appeal, FCC nevertheless

asked the ALJ to rule on its motion to intervene so that the appeal

might continue to a determination.   OPG opposed the motion.

     On March 8, 2017, ALJ Morejon determined he could not rule

on FCC's motion as OPG had withdrawn its request for a fair hearing

prior to the return date scheduled for the motion.    Therefore, the

motion to intervene was moot.

     Upon receipt of the ALJ's ruling, FCC requested DMAHS re-open

the administrative appeal.   DMAHS did not respond.

     On appeal, FCC does not dispute the ALJ's ruling that the

motion to intervene was moot; instead, it asserts that DMAHS must

re-open the appeal and transfer it to the OAL.

      Our review of an administrative agency's determination is a

limited one.    We will "not disturb an administrative agency's

determinations or findings unless there is a clear showing that

(1) the agency did not follow the law; (2) the decision was

arbitrary, capricious, or unreasonable; or (3) the decision was

not supported by substantial evidence."   In re Virtua-West Jersey

Hosp. Voorhees for a Certificate of Need, 194 N.J. 413, 422 (2008).

      The burden is upon the appellant to demonstrate grounds for

reversal.   McGowan v. N.J. State Parole Bd., 347 N.J. Super. 544,

                                 3                           A-3997-16T3
563 (App. Div. 2002); see also Bowden v. Bayside State Prison, 268
N.J. Super. 301, 304 (App. Div. 1993) (holding that "[t]he burden

of showing the agency's action was arbitrary, unreasonable[,] or

capricious rests upon the appellant.").

     We are satisfied DMAHS was not arbitrary or capricious in not

accommodating FCC's request to re-open the appeal.    OPG was the

lawfully appointed plenary guardian of B.L.     It alone had the

statutory power to pursue or defend litigation on her behalf.   See

N.J.S.A. 3B:12-25.   FCC's application to assume guardianship of

B.L. was denied by the Chancery judge.      Therefore, it had no

authority to bring any claim in her name.   Once OPG withdrew its

request for a fair hearing prior to a determination of FCC's

intervention motion, the motion was rendered moot.    Only OPG had

the authority to continue the claim before the OAL.   As a result,

DMAHS properly declined to respond to FCC's request to re-open the

case.

     Appeal is dismissed.




                                4                          A-3997-16T3